IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44618

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 498
                                               )
       Plaintiff-Respondent,                   )   Filed: June 22, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
WILLIAM JOEL SANCHEZ,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Aaron J. Currin, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       William Joel Sanchez pled guilty to burglary, Idaho Code § 18-1401. In exchange for his
guilty plea, an additional charge was dismissed. The district court imposed a unified sentence of
seven years, with a minimum period of confinement of three years, suspended the sentence and
placed Sanchez on supervised probation. Following a report of probation violation, the district
court revoked Sanchez’s probation and executed the underlying sentence, but after a period of
retained jurisdiction, suspended the sentence and returned Sanchez to probation. Subsequently,
Sanchez admitted to violating the terms of the probation. The district court reinstated probation
with the condition that Sanchez successfully complete the Drug Court program. Sanchez was


                                               1
terminated from Drug Court in violation of his probation, and the district court consequently
revoked probation and ordered execution of the original sentence. Sanchez appeals, contending
that the district court abused its discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Sanchez’s sentence without modification. Therefore, the order revoking probation
and directing execution of Sanchez’s previously suspended sentence is affirmed.




                                                  2